WHATLEY, Judge.
The State appeals the downward departure sentence imposed on James Woods. We reverse.
At the sentencing hearing, the trial court believed that Woods’ downward departure sentence was within the guidelines. Consequently, it provided no oral or written reasons for the departure. Woods correctly concedes that, because the trial court failed to provide reasons for the departure, his sentence must be reversed. See Franquiz v. State, 682 So.2d 636 (Fla.1996). On remand, the trial court should allow Woods the opportunity to withdraw his plea because it was based on a plea agreement with the court, or the trial court should sentence Woods within the guidelines. 682 So.2d at 538.
Judgments affirmed; sentences reversed with instructions.
THREADGILL, A.C.J., and GREEN, J., concur.